UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: May 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 20 Trustees & officers page 42 For more information page 49 To Our Shareholders, After producing modest returns in 2005, the stock market advanced smartly in the first four months of 2006. Investors were encouraged by solid corporate earnings, a healthy economy and stable inflation, which suggested the Federal Reserve could be coming close to the end of its 18-month campaign of raising interest rates. Those hopes were dashed in May, however, when economic data suggested a resurgence of inflation and more Fed rate hikes. The result was a significant market pullback that continued into June, erasing much of the earlier gains. Inflation and rate hike concerns also worked on the bond market, which, with the exception of low-quality bonds, made little headway over the last 12 months. With the financial markets about-face and increased volatility, it is anyones guess where the market will end 2006, especially given the wild cards of interest rate moves and record-high energy prices and their impact on corporate profits and the economy. One thing we do know, however, is that the stock markets pattern is one of extremes. Consider the last 10 years. From 1995 through 1999, we saw double-digit returns in excess of 20% per year, only to have 2000 through 2002 produce ever-increasing negative results, followed by another 20%-plus up year in 2004 and a less than 5% advance in 2005. Since 1926, the market, as measured by the Standard & Poors 500 Index, has produced average annual results of 10.4% . However, that normal return is rarely produced in any given year. In fact, calendar-year returns of 8% to 12% have occurred only five times in the 80 years since 1926. Although the past in no way predicts the future, we have learned at least one lesson from history: Expect highs and lows in the short term, but always invest for the long term. Equally important: Work with your financial professional to maintain a diversified portfolio, spread out among not only different asset classes  stocks, bonds and cash  but also among various investment styles. Its the best way we know of to benefit from, and weather, the markets extremes. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of May 31, 2006. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks high current income by normally investing primarily in foreign government and corporate debt securities from developed and emerging markets, U.S. government and agency securi- ties and U.S. high yield bonds. Over the last twelve months * Bonds around the world struggled amid rising interest rates and inflation fears. * The Funds comparatively large stake in non-dollar, unhedged high-quality foreign government bonds bolstered results. * High-yielding emerging-market bonds were significant contributors to performance, although the group dropped off sharply in the periods final weeks. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 issuers 20.1% Government of Canada 7.9% United States Treasury 6.5% Government of Norway 4.6% Bonos Y Oblig Del Estado 4.2% Province of Ontario 3.9% Government of Australia 3.0% Federal Home Loan Mortgage Corp. 2.9% Countrywide Alternative Loan Trust 2.8% United Mexican States 2.7% Bank of America Alternative Loan Trust As a percentage of net assets on May 31, 2006. 1 BY FREDERICK L. CAVANAUGH, JR., DANIEL S. JANIS, III, JOHN F. ILES AND BARRY H. EVANS, CFA, FOR THE SOVEREIGN ASSET MANAGEMENT LLC PORTFOLIO MANAGEMENT TEAM MANAGERS REPORT JOHN HANCOCK Strategic Income Fund On August 15, 2005, John Iles joined the portfolio management team. Mr. Iles has more than 20 years of experience in the securities business and has been with John Hancock since 1999, serving as a high yield bond trader and supporter of several fixed-income mutual funds. Effective January 13, 2006, Barry Evans joined the Funds portfolio management team. Mr. Evans is a senior vice president and chief fixed-income officer of Sovereign Asset Management, the Funds subadviser. He joined the company in 1986 and has more than 20 years of investment experience. Amid rising global interest rates and mounting inflationary worries, bond markets around the world struggled during the 12-month period ended May 31, 2006. Amid rising global interest rates and mounting inflationary worries, bond markets around the world struggled during the 12-month period ended May 31, 2006. Against this backdrop, non-U.S. dollar-denominated foreign government bonds issued by Canada and, to a lesser extent, some Western European markets, weathered the difficult environment reasonably well. Both regions government bonds were bolstered by more favorable sovereign interest rate conditions compared with the U.S. market, and by the decline in the value of the U.S. dollar relative to other major currencies. High-yielding bonds issued by emerging markets  particularly in Latin America  also posted solid returns for most of the year, but suffered a significant sell-off in the final weeks of the period. Latin American markets initially were boosted by rising commodity prices, strong global economic growth, the perception of improved fiscal and political conditions and an extended period of low interest rates that fueled investor demand.The decline occurred in the final weeks of the period amid fears that rising global interest rates would end a long period of easy credit, making it more difficult for investors to borrow money and invest in these markets. 2 Domestic high yield bonds enjoyed positive results as strong economic conditions and low interest rates fueled demand. U.S. government bonds posted losses for the year in response to interest rate hikes and an uptick in inflation. Fund performance For the 12 months ended May 31, 2006, John Hancock Strategic Income Funds Class A, Class B, Class C, Class I and Class R shares posted total returns of 4.38%, 3.67%, 3.65%, 4.78% and 4.07%, respectively, at net asset value. Those returns compared with the 3.02% return of the average multi-sector bond fund, according to Morningstar, Inc. 1 In the same period, the Merrill Lynch AAA U.S. Treasury/Agency Master Index returned 0.88%, the Merrill Lynch High Yield Master II Index returned 7.10% and the Citigroup World Government Bond Index returned 0.18% . Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period and did not reinvest all distributions. Please see pages six and seven for longer-term performance information. Emerging-market sovereign bonds from Brazil and Colombia were among our better-performing holdings for the year. Fund performance explained Even though we maintained a limited exposure to high yield and emerging-market sectors, the Fund outpaced its peer group average as tracked by Morningstar. One of the best contributors to our return was our decision to maintain a comparatively large stake in non-dollar, unhedged, high-quality foreign government bonds. Among our top performers were Canadian government bonds, which rallied as interest rates in that country rose less than those in the United States and the Canadian dollar strengthened relative to the U.S. dollar. Performance was also enhanced by our decision to maintain a relatively short duration (interest rate sensitivity) for most of our U.S. government holdings. Emerging-market sovereign bonds from Brazil and Colombia were among our better-performing holdings for the year.
